*600MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ August 30, 2006 order.
The BIA did not abuse its discretion in denying petitioner’s motion to reopen, in light of the fact that petitioner did not offer sufficient evidence to establish a prima facie case for relief. See Khourassany v. INS, 208 F.3d 1096, 1099 (9th Cir.2000). Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The BIA did not grant petitioner voluntary departure in its August 30, 2006 order. Therefore, the request for stay of the voluntary departure period is denied.
The motion for stay of removal pending review is denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.